Case 5:21-cv-00031-JWH-KS Document 4 Filed 01/25/21 Page 1 of 1 Page ID #:13

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 21-00031-JWH (KS)                                      Date: January 25, 2021
Title       William Briones Gomes v. United States Government




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On January 4, 2021, Plaintiff, a federal prisoner proceeding pro se, filed a civil rights
complaint against the United States Government, the United States Department of Justice, and the
Federal Bureau of Prisons concerning medical treatment he received while incarcerated. (Dkt. No.
1.) Also on January 4, 2021, the Court notified Plaintiff that he had failed to pay the filing fee and
had not filed a request to proceed in forma pauperis (“IFP”). (Dkt. No. 2.) Three weeks have now
passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because Plaintiff
has neither paid the filing fee nor obtained authorization to proceed without prepayment of the fee,
IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than February 15, 2021,
why the action should not be dismissed.

        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s form
Request to Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To
discharge this Order and proceed with his case, Plaintiff must either: (1) pay the $402 filing
fee in full; or (2) file the completed forms, and the necessary documentation, with the Court
on or before the February 15, 2021 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                    :
                                                                    Initials of Preparer   gr



CV-90 (03/15)                           Civil Minutes – General                                 Page 1 of 1
